Name: Council Regulation (EEC) No 2932/79 of 20 December 1979 fixing for the 1980/81 milk year the guideline figure for the fat content of standardized whole milk imported into Ireland and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 79 Official Journal of the European Communities No L 334/9 COUNCIL REGULATION (EEC) No 2932/79 of 20 December 1979 fixing for the 1980/81 milk year the guideline figure for the fat content of stand ­ ardized whole milk imported into Ireland and the United Kingdom THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1411 /71 of 29 June 1971 laying down additional rules on the common organization of the market in milk and milk products falling within Common Customs Tariff heading No 04.01 ('), as last amended by Regula ­ tion (EEC) No 566/76 (2 ), and in particular Article 3 (6) (b) thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Article 3 (5) of Regulation (EEC) No 1411 /71 , Ireland and the United Kingdom apply within their terrorities the formula of non-standar ­ dized whole milk within the meaning of the second indent of Article 3 ( 1 ) (b) of that Regulation ; Whereas, pursuant to paragraphs 6 and 7 of the afore ­ said Article 3 , a guideline figure must be fixed for the milk year 1980/ 81 for the fat which standardized whole milk coming from another Member State must contain to be able to be marketed within the territo ­ ries of the two abovementioned Member States ; whereas this guideline figure must be the weighted average fat content of the whole milk produced and marketed in the importing Member State during the previous year, HAS ADOPTED THIS REGULATION : Article 1 For the 1980/81 milk year, the guideline figure referred to in Article 3 (6) (b) of Regulation (EEC) No 1411 /71 shall be as follows :  Ireland : 3.60 % ,  United Kingdom : 3.84 % . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J.TUNNEY ( ») OJ No L 148 , 3 . 7 . 1971 , p. 4 . (*) OJ No L 67, 15 . 3 . 1976, p. 23 .